Exhibit 10.3

SEVERANCE AND
GENERAL RELEASE AGREEMENT




This SEVERANCE AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made and
entered into by and among Four Oaks Bank & Trust Company (the “Bank”), Four Oaks
Fincorp, Inc. (the “Company”) and Nancy S. Wise (“Employee”). Throughout the
remainder of this Agreement, the Bank, the Company, and Employee may be
collectively referred to as the “Parties” and individually referred to as a
“Party.”
Employee is currently employed as Executive Vice President, Chief Financial
Officer of the Bank pursuant to an employment agreement among the Parties dated
December 11, 2008 (the “Employment Agreement”), and she is currently the
Executive Vice President, Chief Financial Officer of the Company. The Parties
desire to terminate the Employment Agreement and Employee’s employment with the
Bank and her position and relationship with the Company upon mutually agreeable
terms as provided herein. Employee desires to resign from her employment with
the Bank and from her position with the Company with her resignation being
effective on September 1, 2015, and the Bank and the Company are willing to
accept her resignation and provide certain severance to which she would not
otherwise be entitled in exchange for the release of claims provided herein.
Employee represents that she has carefully read this entire Agreement,
understands its consequences, and voluntarily enters into it.
In consideration of the above and the mutual promises set forth below, Employee
and the Bank agree as follows:
1.    SEPARATION AND TERMINATION OF EMPLOYMENT AGREEMENT. Employee’s employment
with the Bank and her relationship with the Company will terminate pursuant to
her resignation on September 1, 2015 (the “Resignation Date”). By signing this
Agreement, Employee represents that she has been properly paid for all time
worked and received all salary, expense reimbursement, and all other amounts of
any kind due to her from the Bank with the sole exception of (a) her final
paycheck for work during her final payroll period which will be paid on the next
regularly scheduled payroll date following the Resignation Date and (b) the
benefits payable under this Agreement.
The Parties hereby terminate the Employment Agreement and acknowledge and agree
that neither Party shall have any further obligation thereunder. Additionally,
the Parties acknowledge that Employee is resigning from her employment with the
Bank’s and the Company’s consent and thus she has a period of fifteen (15)
months from the Resignation Date within which she may exercise her vested stock
options granted pursuant to the Company’s Nonqualified Stock Option Plan.
Employee specifically acknowledges that all unvested options are forfeited as of
the Resignation Date. Employee further specifically acknowledges that she has no
entitlement to any severance payments or benefits under the Employment Agreement
upon its termination.



1



--------------------------------------------------------------------------------




2.    SEVERANCE BENEFITS.
A.     Severance Payment. The Bank will pay Employee an amount equal to (i)
sixteen (16) months (September 2015 through December 2016) of her current base
salary (less applicable taxes and withholdings) plus (ii) $10,000.00 (less
applicable taxes and withholdings) (the “Severance Payment”). The Severance
Payment shall be paid in a lump sum on September 30, 2015.
B.    COBRA Reimbursement. The Bank will reimburse Employee for the premiums she
pays to continue coverage under the Bank’s group health insurance policy
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
for the eighteen (18)-month period beginning October 1, 2015.
Employee shall bear full responsibility for applying for COBRA coverage and
nothing herein shall constitute a guarantee of COBRA continuation coverage or
benefits or a guarantee of eligibility for health insurance coverage. All
reimbursements required by this Paragraph 2B. shall be paid a soon as
practicable following Employee’s submission of proof of timely premium payments
to the Bank; provided, however, that all such reimbursements shall be made on or
before the last day of the taxable year following the taxable year in which the
expenses were incurred. Under no circumstances will Employee be entitled to a
cash payment or other benefit in lieu of reimbursement for the actual costs of
premiums for health coverage hereunder. The amount of expenses eligible for
reimbursement during any calendar year shall not be affected by the amount of
expenses eligible for reimbursement in any other calendar year, and Employee’s
right to reimbursement shall not be subject to liquidation or exchange for any
other benefit.
C. Automobile. The Bank will transfer to Employee the title to the Bank-owned
automobile she is currently using. Said transfer shall occur within thirty (30)
days after the date on which this Agreement becomes effective as provided in
Paragraph 5 below.
D. Accrued Time Off. The Bank will pay Employee for all of her accrued, unused
vacation and sick time. This payment will be made in a lump sum on September 30,
2015.
The severance benefits afforded under this Agreement are in lieu of any other
compensation or benefits to which Employee otherwise might be entitled.
3. RELEASE.
In consideration of the benefits conferred by this Agreement, EMPLOYEE (ON
BEHALF OF HERSELF AND HER ASSIGNS, HEIRS AND OTHER REPRESENTATIVES) RELEASES THE
BANK, THE COMPANY, AND THEIR PAST, PRESENT, AND FUTURE PARENTS, SUBSIDIARIES,
AFFILIATES, AND THEIR PREDECESSORS, SUCCESSORS, ASSIGNS, AND THEIR PAST,
PRESENT, AND FUTURE OFFICERS, DIRECTORS, EMPLOYEES, OWNERS, INVESTORS,
SHAREHOLDERS, ADMINISTRATORS, BUSINESS UNITS, EMPLOYEE BENEFIT PLANS (TOGETHER
WITH ALL PLAN ADMINISTRATORS, TRUSTEES, FIDUCIARIES, AND INSURERS), AND AGENTS
(“RELEASEES”) FROM ALL CLAIMS AND WAIVES ALL RIGHTS,

2



--------------------------------------------------------------------------------




KNOWN OR UNKNOWN, SHE MAY HAVE OR CLAIM TO HAVE AGAINST THE BANK, THE COMPANY,
AND THEIR PREDECESSORS, SUBSIDIARIES, OR AFFILIATES arising before the execution
of this Agreement to the fullest extent permitted by law, including but not
limited to claims:
(i) for discrimination, harassment or retaliation arising under federal, state,
or local laws prohibiting age (including, but not limited to, claims under the
Age Discrimination in Employment Act of 1967 (“ADEA”), as amended), sex,
national origin, race, religion, disability, veteran status, or other protected
class discrimination, harassment, or retaliation for protected activity;
(ii) for compensation and benefits including, but not limited to, claims under
the Employee Retirement Income Security Act of 1974 (“ERISA”), Fair Labor
Standards Act of 1938 (“FLSA”), Family and Medical Leave Act of 1993 (“FMLA”),
all as amended, and similar federal, state, and local laws and claims under any
Bank policy, plan, or program;
(iii) under federal, state, or local law of any nature whatsoever (including but
not limited to constitutional, statutory, tort, express or implied contract, or
other common law);
(iv) for attorneys’ fees; and
(v) of any kind whatsoever (with the sole exception of those listed below)
whether or not Employee knows about them at the time she signs this general
release.
Provided, however, the release of claims set forth in this Agreement does NOT:
(vi) apply to claims for workers’ compensation benefits, vested retirement
benefits, or unemployment benefits filed with the applicable state agencies or
where otherwise prohibited by law;
(vii) bar a challenge under the Older Workers Benefit Protection Act of 1990
(“OWBPA”) to the enforceability of the waiver and release of ADEA claims set
forth in this Agreement; or
(viii) prohibit Employee from filing a charge with or participating in an
investigation by the U.S. Equal Employment Opportunity Commission or other
governmental agency with jurisdiction concerning the terms, conditions, and
privileges of employment or jurisdiction over the Bank’s business or assisting
with an investigation conducted internally by the Bank; provided, however, that,
by signing this Agreement, Employee waives the right to, and shall not seek or
accept, any monetary or other relief of any

3



--------------------------------------------------------------------------------




nature whatsoever in connection with any such charges, investigations, or
proceedings.
    Employee will not sue Releasees on any matters relating to her employment or
separation therefrom arising before the execution of this Agreement (with the
sole exception of claims and challenges set forth in subparagraph A(vi) - (viii)
above), or join as a party with others who may sue on any such claims, or opt-in
to an action brought by others asserting such claims, and, in the event that
Employee is made a member of any class asserting such claims without her
knowledge or consent, Employee shall opt out of such action at the first
opportunity.
4.    BANK INFORMATION AND PROPERTY. Employee shall not at any time after her
employment terminates disclose, use, or aid third parties in obtaining or using
any confidential or proprietary information of the Bank nor access or attempt to
access any Bank computer systems, networks, or any resources or data that
resides thereon. Confidential or proprietary information is information relating
to the Bank or any aspect of its business which is not generally available to
the public, the Bank’s competitors, or other third parties, or ascertainable
through common sense or general business or technical knowledge. Nothing in this
Agreement shall relieve Employee from any obligations under any previously
executed confidentiality, proprietary information, or secrecy agreements.
All records, files, or other materials maintained by or under the control,
custody, or possession of the Bank or its agents in their capacity as such shall
be and remain the Bank’s property. By signing this Agreement, Employee
represents that she: (a) has returned all Bank property (including, but not
limited to, credit cards; keys; access cards; thumb drive(s), laptop(s),
personal digital devices (other than cellular telephone), and all other computer
hardware and software; records, files, documents, manuals, and other documents
in whatever form they exist, whether electronic, hard copy, or otherwise and all
copies, notes, or summaries thereof) which she created, received, or otherwise
obtained in connection with her employment; (b) has permanently deleted any Bank
information that may reside on her personal computer(s), cellular telephone,
other devices or accounts; and (c) will fully cooperate with the Bank in winding
up her work and transferring that work to those individuals designated by the
Bank.
5.    RIGHT TO REVIEW. The Bank delivered, via hand delivery, this Agreement,
containing the release language set forth in Paragraph 3 to Employee on August
25, 2015 (the “Notification Date”) and desires that she have adequate time and
opportunity to review and understand the consequences of entering into it.
Accordingly, the Bank advises Employee as follows:
•
To consult with her attorney prior to executing it; and

•
That she has twenty-one (21) days from the Notification Date to consider it,
provided, however, she may not execute it prior to the Resignation Date.

In the event that Employee does not return an executed copy of this Agreement by
certified mail to Ayden Lee at 6114 US 301 South, Four Oaks, NC 27524 by the
22nd calendar day following the Notification Date, this Agreement and the
obligations of the Bank herein shall become null and

4



--------------------------------------------------------------------------------




void, and Employee will not be entitled to the severance pay benefits described
herein. Employee may revoke this Agreement during the seven (7)-day period
immediately following her execution of it. This Agreement will not become
effective or enforceable until the revocation period has expired. To revoke this
Agreement, a written notice of revocation must be delivered by certified mail to
Ayden Lee at the above address.
6.    CONFIDENTIALITY AND NONDISPARAGEMENT. Employee shall keep the terms and
provisions of this Agreement confidential, and Employee represents and warrants
that since receiving this Agreement she has not disclosed, and going forward
will not disclose, the terms and conditions of this Agreement to third parties,
except as follows: (a) she may reveal the terms and provisions of this Agreement
to members of her immediate family or to an attorney whom she may consult for
legal advice, provided that such persons agree to maintain the confidentiality
of the Agreement and (b) she may disclose the terms and provisions of this
Agreement to the extent such disclosure is required by law.
Employee represents and warrants that since receiving this Agreement, she (i)
has not made, and going forward will not make, disparaging, defaming, or
derogatory remarks about the Bank or its products, services, business practices,
directors, officers, managers, or employees to anyone; nor (ii) taken, and going
forward will not take, any action that may impair the relations between the Bank
and its vendors, customers, employees, or agents or that may be detrimental to
or interfere with the Bank or its business.
7.    OTHER. Except as expressly provided in this Agreement, this Agreement
supersedes all other understandings and agreements, oral or written, between the
Parties and constitutes the sole agreement between the parties with respect to
its subject matter. Each Party acknowledges that no representations,
inducements, promises, or agreements, oral or written, have been made by any
Party or by anyone acting on behalf of any Party, which are not embodied in this
Agreement, and no agreement, statement, or promise not contained in the
Agreement shall be valid or binding on the Parties. No change or modification of
this Agreement shall be valid or binding on the Parties unless such change or
modification is in writing and is signed by the Parties. Employee’s or the
Bank’s waiver of any breach of a provision of this Agreement shall not waive any
subsequent breach by the other Party. If a court of competent jurisdiction holds
that any provision or sub-part thereof contained in this Agreement is invalid,
illegal, or unenforceable, that invalidity, illegality, or unenforceability
shall not affect any other provision in this Agreement.
This Agreement is intended to avoid all litigation relating to Employee’s
employment with the Bank and her separation therefrom; therefore, it is not to
be construed as the Bank’s admission of any liability to her, liability which
the Bank denies.
If Employee does not abide by this Agreement, then she will (a) return all
monies received under this Agreement and the Bank will be relieved of its
obligations hereunder, except to the extent that such return and relief would
result in invalidation of the release set forth above, and (b) indemnify the
Bank for all expenses it incurs in seeking to enforce this Agreement or as a
result of her failure to abide by this Agreement, including reasonable
attorneys’ fees in defending any released claims.

5



--------------------------------------------------------------------------------




This Agreement shall apply to, be binding upon, and inure to the benefit of the
Parties’ successors, assigns, heirs, and other representatives and be governed
by North Carolina law (with the sole exception of its conflicts of laws
provisions) and the applicable provisions of federal law, including but not
limited to ADEA.





6



--------------------------------------------------------------------------------




EMPLOYEE REPRESENTS THAT SHE HAS CAREFULLY READ THE ENTIRE AGREEMENT,
UNDERSTANDS ITS CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT.




IN WITNESS WHEREOF, the Parties have entered into this Agreement on the day and
year written below.


/s/ Nancy S. Wise _______________    September 15, 2015
Nancy S. Wise    Date




Four Oaks Bank & Trust Company




By: /s/ David H. Rupp____________    September 15, 2015
David H. Rupp    Date
Title: President and Chief Executive Officer






Fincorp, Inc.




By: /s/ David H. Rupp ____________    September 15, 2015
David H. Rupp    Date
Title: President and Chief Executive Officer





7

